Title: Isaac Smith Jr. to Abigail Adams, 8 July 1786
From: Smith, Isaac Jr.
To: Adams, Abigail


     
      Dear Mrs Adams
      Boston July 8. 1786
     
     Tho’ it is probable you will hear of it from some other of your friends, yet as I know the interest my dear Mother had in your affections, and that you will not fail of sympathizing with us, I Could not avoid the opportunity by Mr Gardner of acquainting you with the loss of her, and am sorry that the first occasion I should have of writing you since your residence in England should be of such a nature. She had been for some time apparently on the decline, but was not thought to be so near the period of her earthly Cares and sufferings, and had prepared for a journey as far as Princeton in hopes of its Contributing to her health, but such is the uncertainty of life, on the morning of the 24., the day she meant to have set out, she was seized with a fit of the apoplectic kind, which was followed by others, and threw her into a lethargy, in which she remained insensible of her situation, ’till the night of the 27., when she expired. I need not tell you how much the feelings of her family were excited by her Removal from us in such a way, or what an affliction it must be to my father; he is supported under it however, as well as my sisters, to a degree beyond what I expected. I have lost Connections, whom I loved, esteemed and valued, but this stroke comes nearer to my heart, than any I had felt before, and I feel thankful that I was not Called to bear it in a different situation, tho’ we o’t I own always to cultivate the temper of Resignation, since we know not where or when we may have need of the exercise of it.
     You will hear from Braintree it is probable of a distressing event in your Uncle Thaxter’s family at Hingham, and Dr Tufts I suppose will inform you of the critical situation of his brother at Medford.
     It gives me pleasure to hear of the new and agreable Connection lately formed in your family, and hope it will long afford you the same degree of comfort and satisfaction, as at present.
     I presume it will be some time before we may expect the pleasure of seeing you here again with Mr Adams. But as you have more frequent opportunities of hearing from your family and your friends on this side, than I Could have during the Course of the war, it renders I imagine your absence from home less unpleasant than mine was.
     I beg My Respects to Mr Adams, Mrs Smith, (the name I suppose Miss A. wears by this time)  accept my best wishes. With the greatest esteem, I am, my dear Mrs A., Your’s sincerely
     
      I Smith jr.
     
    